DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 05/26/2022 have been entered.

3.	This application has pending claim(s) 1-3 and 5-6.

4.	Applicants arguments filed on 05/26/2022, with respect to the rejection(s) under
35 U.S.C. 103 have been fully considered and are persuasive. The rejection(s) under
35 U.S.C. 103 have been withdrawn.
REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to a capsule-type endoscope for receiving a control signal using a light source driving power line.

Prior art was found for the claims as follows:
Higaki et al., [US Pub. No.: 2014/0163357 A1] in view of Kanazawa [US Pub. No.: 2005/0064815 A1].
Re. Claim 1, Higaki et al., [US Pub. No.: 2014/0163357 A1]  discloses:
A capture-type endoscope [A capsule endoscope | Abstract, Fig. 2] comprising: a battery [Batteries |Fig. 2 el 38];
a camera configured to capture internal organ images [a capsule endoscope which is introduced inside a subject to capture in-vivo images | 0030];
a light source configured to irradiate light to capture the internal organ images [a lighting unit 35 that lights the inside of the subject 2 at the time of imaging |0033]; 
and a light source driving power line supplying power, stored in the battery, to the light source, wherein the light source driving power line is a loop antenna coil for reception of a control signal from an external coupled loop antenna coil for transmission [The antenna cable 43a transmits the radio signal received by the antenna unit 41a to the receiving device 5, and transfers the power supplied from the receiving device 5 to the active circuit 42a | 0102].
However in the same field of endeavor Kanazawa [US Pub. No.: 2005/0064815 A1] discloses:
and a light source driving power line supplying power, stored in the battery, to the light source [The capsule-type endoscope 450 has substantially the same configuration as that of the first, second or the third embodiment. Further, the capsule-type endoscope 450 has a loop antenna 451 to generate power in place of the coils |Fig. 19 0138]

6.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “…the control signal is a modulated magnetic field signal of a high frequency band, and the power supply circuit comprises: a radio-frequency (RF) choke configured to pass the converted power of the
battery, a direct current (DC) signal, but to block the modulated magnetic field signal of
a high frequency band.”
This feature is not found or suggested in the prior art.

7.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

8.	Claims 1-3 and 5-6 are allowed
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488